Washington, D. C. 20549 FORM 10-Q (x )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number000-28181 ORANCO,INC. (Exact name of registrant as specified in charter) Neveda 87-0574491 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1981 E. Murray Holladay Rd, Suite 100, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 702-583-7248 Registrant's telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: dicate the number of shares outstanding of each of the issuer's classes of common stock, as of the last practicable date Class Outstanding as of May 1, 2013 CommonStock, $0.001 2 INDEX Page Number PART I. ITEM 1.
